10 N.Y.3d 758 (2008)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. ALONZO DERRICK, Appellant,
v.
WARDEN, GEORGE MOTCHAN DETENTION CENTER (RIKERS ISLAND), Respondent.
Court of Appeals of the State of New York.
Submitted February 11, 2008.
Decided February 19, 2008.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that relator has been released from custody and, therefore, his liberty is no longer restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus (see People ex rel. Wilder v Markley, 26 NY2d 648 [1970]).